Case 2:19-cv-06182-DSF-PLA Document 82-4 Filed 08/18/20 Page 1 of 2 Page ID #:2444




                             Exhibit D
8/17/2020
        Case    2:19-cv-06182-DSF-PLA Document Mail
                                               82-4 - Shayla R. Myers
                                                         Filed        - Outlook
                                                                  08/18/20      Page 2 of 2 Page ID #:2445

       Potential Enforcement of the Bulky Item Provision on July 1, 2020
       Shayla R. Myers <SMyers@lafla.org>
       Tue 6/30/2020 8 53 PM
       To: Gabriel Dermer <gabriel.dermer@lacity.org>; Felix Lebron <felix.lebron@lacity.org>; Patricia Ursea
       <patricia.ursea@lacity.org>
       Cc: Cathy Sweetser <catherine.sdshhh@gmail.com>; Onufer, Michael <michael.onufer@kirkland.com>; Herbert, Benjamin
       Allen <benjamin.herbert@kirkland.com>
       Counsel,

       We have learned that a number of individuals in the Venice area of Los Angeles have been told by
       LA Sanitation employees that the City intends to resume seizing bulky items tomorrow, July 1,
       during the weekly cleanup that occurs at Frederick and Rose. Specifically, we understand City
       employees have said that Sanitation has been given permission to remove all bulky items in the
       area. This evening, we discovered that the signs shown in the attached photo have been posted on
       Rose Avenue near individuals' tents.

       As you know, the City is currently enjoined from seizing and destroying Bulky Items and from posting
       signs indicating it intends to do so. Removing all Bulky Items from an encampment would violate
       the injunction, and of course, posting these notices, if the City did in fact post them, would violate the
       injunction as well.

       Please let us know immediately the City's position on this matter. We request you let us know if
       anyone in the City had anything to do with the posting of these notices. Moreover, it is our
       expectation that the City does not intend to remove bulky items, which would violate the Court's
       order. If it is the City's intention to resume seizing bulky items, please notify us immediately. We
       request the City refrain from doing so until the parties can meet and confer, and the Plaintiffs can
       seek further court intervention if necessary.

       We look forward to hearing from you.
       Shayla Myers | Senior Attorney
       Legal Aid Foundation of Los Angeles
       7000 S. Broadway | Los Angeles, CA 90003
       213.640.3983 direct | 213.640.3988 facsimile
       www.laﬂa.org | smyers@laﬂa.org




https://outlook.ofﬁce.com/mail/deeplink?version=2020081002.06&popoutv2=1                                                   1/1
